DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 04/12/2022 has been entered. Claims 1, 7-8, 28-30, and 33 have been amended; claims 36-41 are new, and claims 2-6, 10-15, 31-32, and 34-35 have been cancelled.
	Accordingly, claims 1, 6-9, 16-18, and 28-35 are pending and are under examination.
	The amendments to the claims obviate the previous § 112(b) and § 102 rejections, which are hereby withdrawn. However, the claims remain obvious under § 103.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 was filed after the mailing date of the Non-Final Rejection on 12/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Declaration of Dr. Francis M. Mutuku under 37 C.F.R § 1.132
The declaration under 37 CFR 1.132 filed 04/12/2022 is insufficient to overcome the rejection of claims 1, 6-9, 16-18, and 28-35 based upon § 103 as set forth in the last Office action because: the new Ni limitations are rendered obvious by Singh et al. (WO 2016178000A1; of record), as discussed in the updated § 103 rejection. With regard to the discussion of the benefits of adding Ni to the SnBi alloy (see paragraph 7 of declaration), any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). The applicant has not demonstrated that the invention as claimed achieves unexpected results.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
The arguments are respectfully not found persuasive as the new Ni limitation is rendered obvious by Singh et al. (WO 2016178000A1; of record). Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 16-17, 28-30, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (JP2017177211A; of record) in view of Singh et al. (WO 2016178000A1; of record).
Regarding claim 1, Kubota teaches the following composition for a solder alloy (see Abstract and Table 1 in original JP document), which lies within the claimed range in claim 1:



Element (wt %)
Instant claim 1
Kubota
Table 1, Example 1
Bi
50-60
58
Ni
<0-0.1
-
Optionally:
 
Ag
<0-2
-
Sb
<0-2
-
Cu
<0-1
0.1
In
<0-1.5
-
Co
<0-0.2
-
Ge
<0-0.2
-
Sn
Balance
Balance


Kubota further teaches that for Example 1, the liquidus temperature is 157°C (see Example 1 in Table 2 of JP document), which is within the claimed range of less than 200°C.
Kubota is silent regarding the presence of Ni.
Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include Ni in the amount taught by Singh, as doing so would improve the mechanical properties via formation of intermetallic compounds with tin, which can result in precipitation strengthening, as well as improving the shock resistance.
Regarding claims 7, 28-30, and 40-41, modified Kubota teaches the alloy of claim 1 above, and additionally teaches that Ag, Sb, and In can be added in an amount of 0.01-1 wt % [0017], which overlaps with amounts claimed in claims 7, 28-30. By adding these elements to the solder alloy within the relevant range, the mechanical strength and stretchability of the solder alloy are not significantly affected by the liquidus temperature of the solder alloy and the wettability can be improved [0017]. Ge can be added in an amount of 0.01-1 wt% [0018], so long as the liquidus temperature is maintained at 200°C or lower, which meets the Ge content of claim 29. As discussed in the rejection of claim 1 above, Singh renders obvious the Ni content, which meets claim 40. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Example 1 of Kubota by adding the above elements in the above amounts, in order to predictably improve the mechanical strength and stretchability and wettability.
Regarding claims 8-9, modified Kubota teaches the following composition for a solder alloy as applied to claim 1 above, and further teaches that for Example 1, the solidus temperature is 139°C and that the liquidus temperature is 157°C (see Example 1 in Table 2 of JP document), which is difference of 18°C, and is therefore within the claimed range less than 20°C, which meets claim 8. Furthermore, the liquidus temperature of 157°C is within the claimed range of “between 140°C and 160°C”, which meets claim 9.
	
Regarding claims 16-17, modified Kubota teaches the solder alloy composition as applied to claim 1 above, but is silent regarding the yield strength (in claim 16) or the tensile strength (in claim 17).
	However, modified Kubota teaches a composition that overlaps with the claimed ranges. Furthermore, the closest example in the applicant’s specification that also discloses the yield strength and tensile strength is Alloy 18 (see Table 1 on page 17 of applicant’s spec) which contains 57.8 wt% of Bi, which is substantially similar to 58 wt% in Example 1 of Kubota. Alloy 18 also has 0.1 wt% of Cu, which is the same amount of Cu in Example 1 of Kubota. It is noted that Alloy 18 of the instant specification does contain small amounts of Ag, In, Sb, and Ni, while Kubota’s Example 1 does not contain these elements. As discussed in the rejection of claim 1 above, modified Kubota would possess the claimed Ni content.
However, in view of the solidus and liquidus temperatures of Alloy 18 being substantially similar (136°C and 146°C) to Kubota’s solidus and liquidus temperatures for Example 1 (139°C and 157°C), and the yield and tensile strengths being 59 MPa and 79 MPa respectively (see Alloy 18 in Table 4 on page 26 of the applicant’s spec), it is prima facie expected that the yield and tensile strengths of modified Kubota’s Example 1 are also substantially identical to those of applicant’s disclosed Alloy 18, such that the yield and tensile strengths of Kubota would lie within the claimed ranges of 50-80 MPa (for yield strength in claim 16) and 70-100 MPa (for tensile strength in claim 17).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
Regarding claim 18, modified Kubota teaches the solder alloy composition as applied to claim 17 above, and further teaches that the solder alloy has a liquidus temperature of 157°C (see Example 1 in Table 2 of JP document), which lies within the claimed range of 140-200°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
Regarding claim 36, modified Kubota teaches the solder alloy as applied to claim 7 above, and Kubota further teaches the following broader compositional ranges:
 Element (wt %)
Instant claim 36
Kubota
Location
Sn
40.8
Balance
[0019]
Bi
57.8
55-58
[0015]
Ag
1.2
0.01-1 (when added)
[0017]
In
-
0.01-1 (when added)
[0017]
Sb
-
0.01-1 (when added)
[0017]
Cu
0.2
0-1 (when added)
[0016]
Ni
0.02
-
-


Regarding the Sn, Bi, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Regarding the Ag content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Kubota is silent regarding the presence of Ni.
As discussed above, Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include Ni in the amount taught by Singh, as doing so would improve the mechanical properties via formation of intermetallic compounds with tin, which can result in precipitation strengthening, as well as improving the shock resistance.
Regarding claim 37, modified Kubota teaches the solder alloy as applied to claim 30 above, and Kubota further teaches the following broader compositional ranges:
Element (wt %)
Instant claim 37
Kubota
Location
Sn
41.8
Balance
[0019]
Bi
57.8
55-58
[0015]
Ag
0.2
0.01-1 (when added)
[0017]
In
0.05
0.01-1 (when added)
[0017]
Sb
0.05
0.01-1 (when added)
[0017]
Cu
0.1
0-1 (when added)
[0016]
Ni
0.02
-
-


Regarding the Sn, Bi, Ag, In, Sb, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Kubota is silent regarding the presence of Ni.
As discussed above, Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include Ni in the amount taught by Singh, as doing so would improve the mechanical properties via formation of intermetallic compounds with tin, which can result in precipitation strengthening, as well as improving the shock resistance.
Regarding claim 38, modified Kubota teaches the solder alloy as applied to claim 30 above, and Kubota further teaches the following broader compositional ranges:
Element (wt %)
Instant claim 38
Kubota
Location
Sn
40.4
Balance
[0019]
Bi
57.6
55-58
[0015]
Ag
0.4
0.01-1 (when added)
[0017]
In
0.1
0.01-1 (when added)
[0017]
Sb
1
0.01-1 (when added)
[0017]
Cu
0.5
0-1 (when added)
[0016]
Ni
0.02
-
-


Regarding the Sn, Bi, Ag, In, Sb, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Kubota is silent regarding the presence of Ni.
As discussed above, Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18); in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include Ni in the amount taught by Singh, as doing so would improve the mechanical properties via formation of intermetallic compounds with tin, which can result in precipitation strengthening, as well as improving the shock resistance.
Regarding claim 39, modified Kubota teaches the solder alloy as applied to claim 30 above, and Kubota further teaches the following broader compositional ranges:
Element (wt %)
Instant claim 39
Kubota
Location
Sn
41.9
Balance
[0019]
Bi
57.6
55-58
[0015]
Ag
0.4
0.01-1 (when added)
[0017]
In
0.1
0.01-1 (when added)
[0017]
Sb
1
0.01-1 (when added)
[0017]
Cu
0.5
0-1 (when added)
[0016]
Ni
0.02
-
-


Regarding the Sn, Bi, Ag, In, Sb, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Kubota is silent regarding the presence of Ni.
As discussed above, Singh teaches a lead-free solder alloy comprising primarily Bi and a balance of Sn (Abstract), and further teaches including Ni in an amount of 0.001-1 wt% (page 8, lines 10-18); in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Adding Ni may serve to improve mechanical properties through the formation of intermetallic compounds with tin, which can result in precipitation strengthening (page 9, lines 29 – page 10, line 5). Nickel may also increase drop shock resistance by decreasing IMC growth at the substrate/solder interface (page 9, lines 29 – page 10, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include Ni in the amount taught by Singh, as doing so would improve the mechanical properties via formation of intermetallic compounds with tin, which can result in precipitation strengthening, as well as improving the shock resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735